DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/28/22 is entered and made of record. 
III.	Claims 1, 4, 7-10, 16, 20, 35, 39, 42, 44-47, 53 and 57 are pending and have been examined, where claims 1, 4, 7-10, 16, 20, 35, 39, 42, 44-47, 53 and 57 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 4, 7-10, 16, 20, 35, 39, 42, 44-47, 53 and 57 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating a pixel-based event when the changes in the monitored scene are captured; projecting the generated pixel-based event along a time axis and integrating the generated pixel-based event to form a two-dimensional image and performing the sparse feature calculation based on the two-dimensional image” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. 
The applicant stated: 

    PNG
    media_image1.png
    106
    591
    media_image1.png
    Greyscale

The examiner agrees. Jachalsky does project a pixel-based event along a time axis and integrating the generated pixel-based event but no 2D image is formed as a result from the projection.  An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1, 4, 7-10, 16, 20, 35, 39, 42, 44-47, 53 and 57 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.
[4]	Reasons for Allowance
Claims 1, 4, 7-10, 16, 20, 35, 39, 42, 44-47, 53 and 57 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

To reiterate from previous office action, Primary reference, Jachalsky (US 20180005039) discloses an image processing method, comprising: 
capturing changes in a monitored scene (see figure 1, a and b scene is always changing); 

    PNG
    media_image2.png
    231
    788
    media_image2.png
    Greyscale

performing a sparse feature calculation on the changes in the monitored scene to obtain a sparse feature map (see figure 2, a and b, paragraph 42 shows the sparse features found in frame k+1 and tracked back into frame k):

    PNG
    media_image3.png
    220
    775
    media_image3.png
    Greyscale
.

Jachalsky also discloses the image processing method of claim 1, wherein performing the sparse feature calculation comprises: generating a pixel-based event when the changes in the monitored scene are captured (see figure 2 below, the sparse feature extraction is pixel based); 

    PNG
    media_image4.png
    218
    796
    media_image4.png
    Greyscale

and projecting the generated pixel-based event along a time axis, and performing the sparse feature calculation based on a two-dimensional image formed by the projecting to obtain the sparse feature map (paragraph 42 shows the sparse features found in frame k+1 and tracked back into frame k). 

Jachalsky discloses the image processing method of claim 1, wherein the image processing method further comprises: performing region feature extraction on the sparse feature map (see figure 3 below): 

    PNG
    media_image5.png
    221
    782
    media_image5.png
    Greyscale

identifying an object that changes the monitored scene based on extracted region features (see figure 5, the region shows changes from one frame to the next frame):

    PNG
    media_image6.png
    217
    779
    media_image6.png
    Greyscale
;
and determining a location, motion trajectory, behavior, or identity of the object if the identified object is a person (see paragraph 45, step is also necessary if a dense optical flow is used it does not produce additional computational overhead).

Jachalsky is silent in disclosing generating a pixel-based event when the changes in the monitored scene are captured; projecting the generated pixel-based event along a time axis and integrating the generated pixel-based event to form a two-dimensional image and performing the sparse feature calculation based on the two-dimensional image.

Secondary reference, Liu “Sparse Convolutional Neural Networks” discloses obtaining the sparse feature map by performing the sparse feature calculation based on the two-dimensional image by a sparse convolution neural network (see figure 1 shows a sparse CNN):

    PNG
    media_image7.png
    278
    637
    media_image7.png
    Greyscale
.

Liu also discloses the image processing method of claim 9, wherein obtaining the sparse feature map by performing the sparse feature calculation based on the two-dimensional image by the sparse convolution neural network comprises: determining a feature activity map corresponding to each convolution layer of the sparse convolution neural network based on the structure of the sparse convolution neural network and the two-dimensional image (see figure 5 below, each CNN layer showing structure of the sparse convolution neural network features); and obtaining the sparse feature map by the sparse convolution neural network using each feature activity map and the two-dimensional image (see figure 5 shows sparse map for some of the CNN layers):

    PNG
    media_image8.png
    250
    743
    media_image8.png
    Greyscale
.

Liu also discloses the image processing method of claim 10, wherein a first feature activity map corresponding to a first convolution layer indicates a location of a pixel in the first convolution layer that needs to be included in the calculation (see section 4.3, the sparse matrix multiplication performs the CNN calculations):

    PNG
    media_image9.png
    320
    482
    media_image9.png
    Greyscale
.

Liu also discloses the image processing method of claim 10, wherein the size of a first feature activity map corresponding to a first convolution layer is determined according to the size of an input feature map of the first convolution layer of the sparse convolution neural network and the size of a receptive field of a convolution kernel (see figure 2 below, the L2 cache is the receptive of the pixel): 

    PNG
    media_image10.png
    257
    747
    media_image10.png
    Greyscale
.

Liu also discloses the image processing method of claim 10, wherein in the sparse convolution neural network, a sparseness of an output feature map of a first convolution layer is constrained by a sparseness of the input feature map of a next convolution layer of the first convolution layer (see figure 3 generates code for multiplying a dense matrix and a sparse matrix):

    PNG
    media_image11.png
    256
    737
    media_image11.png
    Greyscale
.

Secondary reference, Mei (US 20170150235) discloses method of claim 18, wherein the sparse feature map is fused with the historical sparse feature map using a long-short term memory recurrent neural network (see figure 4 below, LSTM network is used in combination with CNNs):

    PNG
    media_image12.png
    439
    809
    media_image12.png
    Greyscale
.

Jachalsky, Liu and Mei, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 20 and 39.  For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/5/22